Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-4 and 10 in the reply filed on 12/08/2021 is acknowledged.
Claims 5, 7, and 8-9 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/08/2021.
Note that claim 7 is directed to cancelled claim 6.  
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Specification
The disclosure is objected to because of the following informalities:
In the Specification, Page 6, line 11, the acronym “SDS” is unclear. It is suggested to recite “SDS” in an unabbreviated form to establish the term.
  In the Specification, Page 7, line 2, the acronym “PDI” is unclear. It is suggested to recite “PDI” in an unabbreviated form to establish the term.
In the Specification, Page 7, line 10, the acronym “THF” is unclear. It is suggested to recite “THF” in an unabbreviated form to establish the term.
Appropriate correction is required.

Claim Interpretation
The claims contain limitations which are directed to intended uses or capabilities of the claimed invention. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Please see MPEP 2114.
The limitations “for detection of analytes…”, “gives a distinct emission…”, and “is used in powder form or film form” are interpreted as intended uses of the claimed sensor and are given patentable weight to the extent which effects the structure of the sensor.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, claim 1 recites the limitation “functionalized with carboxy and amine functional groups” in line 3. It is unclear which element is “functionalized”. Is the polymer functionalized? Is only the OPV functionalized? Is both the PBI and OPV functionalized? Claims 2-4 
Regarding claim 1, claim 1 recites the limitation “and a polystyrene (PS) backbone” in lines 3-4. It is unclear which element polystyrene is further limiting. Does the polymer comprise the polystyrene (PS) backbone? Is the OPV functionalized with carboxy and amine functionality groups AND a polystyrene (PS) backbone? Claims 2-4 are rejected by virtue of their dependence on a rejected base claim.
Regarding claim 3, claim 3 recites the limitation “PDI” in line 2, which is unclear. It is suggested to recite “PDI” in an unabbreviated form to establish the acronym. 

Allowable Subject Matter
Claims 1-4 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, the closest prior art of Syamakumari et al. (US 2015183956 A1) a dual distinct sensor including a polymer (abstract, “PS-PBIX-OPVX”) comprising a fluorophore perylene bisimide (PBI) and oligo (p-phenylene vinylene) (OPV) and a polystyrene (PS) backbone capable of detection of analytes in visual solid and liquid states. Syamakumari fails to teach the polymer functionalized with carboxy and amine functionality groups and wherein the dual distinct sensor is capable of giving a distinct emission when coming in contact with vapours of either amines or nitroaromatics.
A reference Sonawane et al. (Sonawane et al., "Fluorescent Cross-Linked Polystyrene Perylenebisimide/Oligo(p Phenylenevinylene) Microbeads with Controlled Particle Size, Tunable Colors, and High Solid State Emission" ACS Applied Materials & Interfaces, Vol. 5, 2013, pages 
A reference Makkad et al., (Makkad et al., "π-Conjugated Chromophore Incorporated Polystyrene Nanobeads as Single Optical Agent for Three-Channel Fluorescent Probe in Bioimaging Application" ACS Biomaterials Science & Engineering, Vol. 3, 2017, pages 1788−1798) teaches a dual distinct sensor including a polymer (abstract, polystyrene nanobead) comprising a fluorophore perylene bisimide (PBI) (abstract) and oligo (p-phenylene vinylene) (OPV) (abstract) and a polystyrene (PS) backbone (abstract). Syamakumari fails to teach the polymer functionalized with carboxy and amine functionality groups.
A reference Musyanovych et al., (Musyanovych et al., “Grafting of Amino Functional Monomer onto Initiator-Modified Polystyrene Particles”, 2005, Langmuir, 21,6,2209-2217) teaches a polystyrene particle functionalized with carboxy and amino functionality groups (Abstract; Scheme 1). However, Musyanovych fails to teach or fairly suggest motivation to modify Syamakumari to arrive at the claimed invention. 
A reference Griffiths et al. (US 20060153924 A1) teaches a method of identification of compounds comprising microcapsules (abstract). Griffiths teaches the microcapsules comprise polystyrene microbeads (paragraph [0188]) wherein the microbeads are available with a variety of surface chemistries, such as amine and carboxylic acid, to allow for a wide range of covalent coupling reactions for stable or reversible attachment of compounds to the microbeads surface 
None of the prior art teaches or fairly suggests, alone or in combination, all of the limitations of claim 1, specifically the polymer functionalized with carboxy and amine functionality groups. Thus, claim 1 is deemed allowable. Claims 2-4 are deemed allowable based on their dependency on claim 1. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338. The examiner can normally be reached M-F 7:30A-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/HENRY H NGUYEN/Examiner, Art Unit 1798                                                                                                                                                                                                        
/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797